Title: To John Adams from Robert Montgomery, 6 March 1779
From: Montgomery, Robert
To: Adams, John


     
      Dear Sir
      Alicante 6th Mar. 1779
     
     I am Honourd with your Much Esteem’d Letter of the 24th, Nov. Since Which Should have had the Pleasure of Addressing you My Respects often but Was by the loss of a Vessel Unexpectedly Called to one of the Out Ports on this Coast Where I have been Kept more than two Months without being Able in that time to write to My House More than once on Account of the Very bad Convayance for Letters thro’ Most Parts of this Countrey.
     I Observe that the Proceedings of Governor here as well as that of Cartagena and Cadiz Respecting Vessels of War belonging to the Belligreant Powers have Strong Simptoms of the Nuteral disposition of the Court of Spain, of which we have Several Proofs in Prises Brought in here by French Privateers and on the Prisioners Declareing that they Ware taken Within the Protection of the Spanish Coast as being Nuteral the Prises have been Embargoed and the Cruisers obledged to give Security for the Damages and the Cause brought to a Tryal in the Tribunals of the Countrey. This Matter is Not Confined to one Porte where a Perticular Partiality Might be Shewn but it has hapned in Malaga Cartagena here and at Barcelona. There are None of the Causes yet Determind but it is Generaly Suposed it will be given in favour of the English.
     On the Other hand the Vast Naval Armament Now in Actual Commission in Ferrol 12 Sail of the Line in Cadiz 50 and in Cartagena 2 with Orders to Refit all that Are found in the Arsenal of that Place with all Expidition Possible Give Room to Supose Spain Either fears or Meditates Something of Importance and as their Attention is Not turnd Materially towards their Land Force Which is Very Wake Indeed we Can’t Supose they Intend any Enimity to France wich is the Only Power that they Are to Fear by Land.
     Notwithstanding thos Preparations by Sea Our freind at Madrid has often Assuerd us we have no Room to believe that Spain Will take Any Active Part in the present Contest.
     
      I am Sir With the Greatest Respect your Most Obedt. humble Servt.
      Robt. Montgomery
     
    